Exhibit 10.16b

 

Print Name of Participant:                     

 

NATIONAL FINANCIAL PARTNERS CORP.

2002 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

This RESTRICTED STOCK UNIT AGREEMENT, made as of the date set forth on the
Notice of Grant of Restricted Stock Units, by and between National Financial
Partners Corp., a Delaware corporation (the “Company”), pursuant to the National
Financial Partners Corp. National Financial Partners 2002 Stock Incentive Plan
(the “Plan”) and the individual named on the Notice of Grant of Restricted Stock
Units (the “Participant”). Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan.

 

WHEREAS, the Plan administrator has authorized the grant to the Participant of
the Restricted Stock Units as set forth in the Notice of Grant of Restricted
Stock Units.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto have agreed
and do hereby agree as follows:

 

1. Grant of Award. Pursuant to Section 7(b) of the Plan, the Company grants to
the Participant, as of the effective date of grant specified in the Notice of
Grant of Restricted Stock Units and subject to the terms and conditions of the
Plan and subject further to the terms and conditions set forth herein, the
number of Restricted Stock Units as shown on the Notice of Grant of Restricted
Stock Units. Record of the Participant’s grant shall be kept on the books of the
Company until the Restricted Period (as defined in Section 2) shall have lapsed.

 

2. Vesting. The Restricted Stock Units granted to the Participant shall vest and
become payable in accordance with the schedule set forth in the Notice of Grant
of Restricted Stock Units. Such schedule indicates each date upon which the
Participant shall be entitled to receive shares of Common Stock, provided that
as of each such vesting date, the Participant’s Employment or Service with the
Company and its affiliates has not been terminated, except as otherwise provided
herein. The period from the date of grant of a Restricted Stock Unit to the date
it becomes vested and payable shall be referred to herein as the “Restricted
Period.”

 

3. Form of Payment. Unless otherwise determined by the Committee at the time of
payment, and except as provided in Section 8, each Restricted Stock Unit granted
hereunder shall represent the right to receive one share of Common Stock upon
the vesting of such Restricted Stock Unit.

 



--------------------------------------------------------------------------------

4. Dividend Equivalents. Additional Restricted Stock Units shall be credited to
the Participant’s account as of each date (a “Dividend Date”) on which cash
dividends and/or special dividends and distributions are paid with respect to
Common Stock, provided that the record date with respect to such dividend or
distribution occurs within the Restricted Period. The number of Restricted Stock
Units to be credited to the Participant’s account under the Plan as of any
Dividend Date shall equal the quotient obtained by dividing (a) the product of
(i) the number of the Restricted Stock Units credited to such account on the
record date for such dividend or distribution and (ii) the per share dividend
(or distribution value) payable on such Dividend Date, by (b) the Fair Market
Value of a share of Common Stock as of such Dividend Date.

 

5. Restrictions on Transfer. Restricted Stock Units may not be transferred or
otherwise disposed of by the Participant, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, except as permitted by the
Committee, or by will or the laws of descent and distribution. No purported
sale, assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Restricted Stock Units by any holder
thereof in violation of the provisions of this Restricted Stock Unit Agreement
shall be valid, and the Company will not transfer any of such Restricted Stock
Units on its books, nor will any dividends be paid thereon, unless and until
there has been full compliance with such provisions to the satisfaction of the
Company. The foregoing restrictions are in addition to and not in lieu of any
other remedies, legal or equitable, available to enforce said provisions.

 

6. Approvals. No shares of Common Stock shall be issued under this Restricted
Stock Unit Agreement unless and until all legal requirements applicable to the
issuance of such shares have been complied with to the satisfaction of the
Committee. The Committee shall have the right to condition any issuance of
shares to the Participant on the Participant’s undertaking in writing to comply
with such restrictions on the subsequent disposition of such shares as the
Committee shall deem necessary or advisable as a result of any applicable law or
regulation.

 

7. Termination of Employment or Service. Subject to Section 8 below, in the
event that the Participant’s Employment or Service with the Company and its
affiliates terminates other than because of the Participant’s death or
Disability, those Restricted Stock Units with respect to which the restrictions
and forfeiture provisions have not lapsed shall immediately be forfeited and
cancelled. In the event that the Participant’s Employment or Service with the
Company and its affiliates terminates because of the Participant’s death or
Disability, all Restricted Stock Units with respect to which the restrictions
and forfeiture provisions have not lapsed shall become immediately vested and
payable.

 



--------------------------------------------------------------------------------

8. Change in Control. In the event of a Change in Control (as defined in
paragraph 8(c) below), the following provisions shall apply to the Restricted
Stock Units that have not become vested and payable as of the effective date of
such Change in Control:

 

  (a) In the event that the Restricted Stock Units are not expressly assumed by
a successor to the Company’s business pursuant to the transaction(s)
constituting a Change in Control, all of the Restricted Stock Units with respect
to which the restrictions and forfeiture provisions have not lapsed shall become
immediately vested and payable in cash upon ten business days following such
Change in Control. The amount to be so paid to the Participant shall be
calculated by multiplying (i) the number of Restricted Stock Units then becoming
vested and payable by (ii) the per share Fair Market Value of the Common Stock
as of the date of the Change in Control.

 

  (b) In the event that the Restricted Stock Units are expressly assumed by a
successor to the Company’s business pursuant to the transaction(s) constituting
a Change in Control, the Restricted Stock Units shall remain subject to their
original terms and conditions, except as adjusted by the Committee to provide
for such assumption; provided, however, that in the event the Participant’s
Employment or Service with the Company and its affiliates is terminated either
(i) in contemplation of the Change In Control six months prior to the Change in
Control or (ii) as a result of the Change in Control within eighteen months
after the Change in Control either (x) by such successor entity or one of its
affiliates other than for Cause (as defined in paragraph 8(c) below), or (y) by
the Participant for Good Reason (as defined in paragraph 8(c) below), those
Restricted Stock Units with respect to which the restrictions and forfeiture
provisions have not lapsed as of the effective date of such termination of
Employment or Service shall become immediately vested and payable as of the
effective date of such termination.

 

  (c) Definitions: For purposes of this Agreement:

 

“Cause” shall mean (i) the failure of the Participant to substantially fulfill
his or her obligations with respect to his or her Employment or Service, (ii)
the Participant is charged with or convicted of a felony or engages in conduct
that constitutes gross negligence or gross misconduct in carrying out his or her
duties with respect to his or her Employment or Service, (iii) violation by the
Participant of any noncompetition, nonsolicitation or confidentiality provision
contained in any agreement between the Participant and the Company, (iv) any
material act by the Participant involving dishonesty or disloyalty or any act by
the Participant involving moral turpitude which adversely affects the business
of the Company or (v) the breach by the Participant of any material provision of
the Company’s code of ethics or policies with regard to trading in securities of
the Company or any other policies or regulations of the Company governing the
conduct of its employees or contractors.

 

A “Change in Control” shall mean:

 

(1) any “person”, as such term is used in Sections 3(a)(9) and 13(d) of the
Securities and Exchange Act of 1934 (the “Securities Act”), other than the

 



--------------------------------------------------------------------------------

Company or any employee benefit plan sponsored by the Company, becomes a
“beneficial owner”, as such term is used in Rule 13d-3 promulgated under the
Securities Act, of 30% or more of the outstanding shares of common stock of the
Company;

 

(2) the dissolution or sale of all or substantially all of the assets of the
Company;

 

(3) consummation of a merger or consolidation after which, (A) the shareholders
of the Company immediately prior to the combination do not hold, directly or
indirectly, Voting Securities (as defined below) or other ownership interests of
the entity or entities, if any, that succeed to the business of the Company
having more than 50% of the Voting Power (as defined below) of the combined
company in substantially the same proportions as they beneficially owned the
Voting Securities of the Company (there being excluded from the Voting
Securities held by such shareholders, but not from the Voting Securities of the
combined company, any shares received by affiliates of such other company in
exchange for securities of such other company) or (B) individuals who were
Incumbent Members (as defined below) of the Company’s Board of Directors
immediately before such combination do not hold a majority of the seats on the
board of directors of the combined company; or

 

(4) at any time after December 16, 2004, individuals who, as of December 16,
2004, constitute the Company’s Board of Directors (the “Incumbent Members”)
cease for any reason to constitute at least a majority of the Company’s Board of
Directors; provided, however, that any individual becoming a director subsequent
to December 16, 2004 whose election, or nomination for election by the
stockholders of the Company, was approved by a vote of at least a majority of
the then Incumbent Members shall be considered as though such individual were an
Incumbent Member, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Company’s Board
of Directors.

 

For purposes hereof (A) “Voting Securities” shall mean any securities of a
corporation entitled, or which may be entitled, to vote on matters submitted to
the stockholders generally (whether or not entitled to vote in the general
election of directors), or securities which are convertible into, or exercisable
or exchangeable for, such Voting Securities, whether or not subject to the
passage of time or any contingency and (B) “Voting Power” shall mean the number
of votes available to be cast (determined by reference to the maximum number of
votes entitled to be cast by the holders of such Voting Securities, or by the
holders of any other Voting Securities into which such other Voting Securities
may be convertible, exercisable or exchangeable for,

 



--------------------------------------------------------------------------------

upon any matter submitted to stockholders where the holders of all Voting
Securities vote together as a single class) by the holders of Voting Securities.

 

“Good Reason” shall mean any of the following without the consent of the
Participant: (i) a material diminution in Participant’s position, duties or
responsibilities from those held, exercised and/or assigned to Participant
immediately prior to a Change in Control, (ii) a substantial reduction, in the
aggregate, of current base salary, bonus opportunity, incentive compensation and
benefits provided to the Participant other than an across-the-board reduction
which applies to other similarly situated Participants or (iii) any requirement
that the Participant’s services be rendered primarily at a location or locations
more than 50 miles from the Participant’s principal place of Employment/Service
as of the date of a Change in Control.

 

9. Taxes. The Participant understands that the Participant (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Restricted Stock Agreement. At the time the
Participant recognizes taxable income in respect to the Restricted Stock Units,
the Participant shall owe to the Company an amount equal to the federal, state
and/or local taxes the Company determines it is required to withhold under
applicable tax laws with respect to the payment of the Restricted Stock Units.
At the Company’s discretion, the Participant may satisfy the foregoing
requirement by one or a combination of the following methods: (a) making a
payment to the Company in cash or cash equivalents; (b) with the consent of the
Company, by authorizing the Company to withhold cash otherwise due to the
Participant; (c) authorizing the Company to withhold a portion of the shares of
Common Stock to be received hereunder having a value equal to or less than the
minimum amount required to be withheld or (d) a combination of the foregoing.

 

10. Compliance with Law and Regulations. This Agreement, the Award granted
hereby and any obligation of the Company hereunder shall be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required.

 

11. Incorporation of Plan. This Agreement is made under the provisions of the
Plan (which is incorporated herein by reference) and shall be interpreted in a
manner consistent with it. To the extent that this Agreement is silent with
respect to, or in any way inconsistent with, the terms of the Plan, the
provisions of the Plan shall govern and this Agreement shall be deemed to be
modified accordingly.

 

12. Notices. Any notices required or permitted hereunder shall be addressed to
Office of the General Counsel, National Financial Partners, 787 Seventh Avenue,
New York, New York 10019, or to the Participant at the address then on record
with the Company, as the case may be, and deposited, postage prepaid, in the
United States mail. Either party may, by notice to the other given in the manner
aforesaid, change his/her or its address for future notices.

 



--------------------------------------------------------------------------------

13. Binding Agreement; Successors. This Agreement shall bind and inure to the
benefit of the Company, its successors and assigns, and the Participant and the
Participant’s personal representatives and beneficiaries.

 

14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware. The Committee shall have
final authority to interpret and construe the Plan and this Agreement and to
make any and all determinations under them, and its decision shall be binding
and conclusive upon all Persons.

 

15. Amendment. This Agreement may be amended or modified by the Company at any
time; provided, that notice is provided to the Participant in accordance with
Section 12; and provided, further, that no amendment or modification that is
adverse to the rights of the Participant as provided by this Agreement shall be
effective unless set forth in a writing signed by the parties hereto.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Participant has hereunto set his
hand, all as of the day and year set forth below.

 

NATIONAL FINANCIAL PARTNERS CORP.      

Name:

       

Title:

       

 

The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.

 

PARTICIPANT      

Name:

       

Title:

       

Dated as of:

   

 